         Case 5:17-cv-00101-FB Document 68 Filed 08/27/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

ARMANDO LEZA,                         §
            Petitioner,               §
                                      §
v.                                    §         No. 5:17-CV-00101-FB
                                      §          *CAPITAL CASE*
BOBBY LUMPKIN,                        §
Director, Texas Department            §
of Criminal Justice,                  §
Correctional Institutions Division,   §
                  Respondent.         §

                     RESPONDENT LUMPKIN’S MOTION
                        FOR EXTENSION OF TIME

      Petitioner Armando Leza was convicted and sentenced to death for the

brutal murder of Caryl Allen while in the course of committing robbery. Leza

has filed a federal habeas petition challenging his conviction and sentence in

this Court pursuant to 28 U.S.C. §§ 2241 & 2254. Docket Entry (DE) 50. The

Director has answered. DE 61. On August 24, 2020, Leza filed a motion for

discovery. DE 67. Under Western District Local Rule 7(e)(2), a response to

this non-dispositive motion is due seven days after the motion is filed, or by

August 31, 2020.       For the following reasons, the undersigned attorney

respectfully requests forty-five additional days, or until October 15, 2020, to

file his response.

      Although Leza’s motion is not particularly long, the undersigned has

commitments in other cases for the next thirty to forty days that preclude him
          Case 5:17-cv-00101-FB Document 68 Filed 08/27/20 Page 2 of 4




from drafting a response to the instant motion. First, the undersigned is

currently in the process of reviewing and redacting a lengthy prosecution’s file

in State v. Gonzales, Cause No. D-23,730, for the purpose of turning over that

record to Gonzales’s counsel. The undersigned attorney is attorney pro tem in

that case for the State of Texas.     It will likely take the undersigned an

additional few weeks to complete this project. The undersigned also had a

telephonic hearing before the trial judge in this same case on August 27, 2020.

Second, the undersigned has a response to a motion for a certificate of

appealability due in the Fifth Circuit on September 23, 2020, in Bess v.

Lumpkin, No. 20-70006. It will take the undersigned a few weeks to draft and

file a response in opposition.    And because this involves an appeal, the

undersigned must draft and submit an appellate memo to his division chief,

pursuant to division rules, before drafting the response. Third, the

undersigned has a response to a Rule 59(e) motion due on September 24, 2020,

in Harper v. Lumpkin, No. 4:16-cv-00762 (S.D. Tex.), which the undersigned

may have to extend if he is unable to complete the response in Bess v. Lumpkin.

      Due to these commitments, the undersigned needs additional time to

review Leza’s motion and file an appropriate response. This request is not

intended for the purpose of delay but to ensure that a proper response in

opposition is filed. Counsel for Leza, Brad Levenson, is not opposed to this

motion.

                                       2
        Case 5:17-cv-00101-FB Document 68 Filed 08/27/20 Page 3 of 4




                             CONCLUSION

     The Director moves this Court for an extension of forty-five (45) days

from August 31, 2020, up to and including October 15, 2020, within which to

respond to Leza’s motion.

                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   JEFFREY C. MATEER
                                   First Assistant Attorney General

                                   MARK PENLEY
                                   Deputy Attorney General for
                                   Criminal Justice

                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division


                                    /s/ Erich Dryden
                                   *ERICH DRYDEN
*Attorney-in-Charge                Assistant Attorney General
                                   State Bar No. 24008786

                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   (512) 936-1400
                                   (512) 320-8132 (Fax)

                                   ATTORNEYS FOR RESPONDENT




                                     3
        Case 5:17-cv-00101-FB Document 68 Filed 08/27/20 Page 4 of 4




                    CERTIFICATE OF CONFERENCE

      I do hereby certify that I have contacted Brad Levenson, counsel for the

Petitioner, and he is not opposed to the instant motion.



                                     /s/ Erich Dryden
                                     ERICH DRYDEN
                                     Assistant Attorney General




                       CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing

Respondent Lumpkin’s Motion for Extension of Time has been served

electronically to Brad Levenson, Erik Guenther, and Katherine Tanaka,

counsel for the Petitioner, on this the 27th day of August, 2020.



                                     /s/ Erich Dryden
                                     ERICH DRYDEN
                                     Assistant Attorney General




                                       4
